DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-31-22 has been entered. 
Applicant's arguments filed 5-31-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 5-7, 10, 11, 17, 18, 20, 27, 31, 33 have been canceled. Claims 1-4, 8, 9, 12-16, 19, 21-26, 28-30, 32, 34-39 are pending and under consideration. 
Specification
The title can be written more clearly as ---TRANSGENIC MOUSE INDUCIBLY EXPRESSING A D1153A POLG1 MUTANT THAT MODELS MITOCHONDRIAL DYSFUNCTION AND METHODS OF USING---. 


Claim objection
The phrase “upon induction of the D1135A POLG1 mutant” in claim 1 can be written more clearly as ---upon inducing expression of the D1135A POLG1 mutant---. 
Claim 8 can be written more clearly as ---The transgenic mouse of claim 1 whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to: 
a) a constitutive promoter, tissue-specific promoter, or development stage-specific promoter; or 
b) a skin-specific promoter selected from the group consisting of a K5 promoter, a K14 promoter, a involucrin promoter, a tyrosinase promoter, and an α-V integrin promoter---. 
Claims 14, 21 can be written more clearly as ---wherein the transactivator is a reverse tetracycline transactivator [capable of activating the inducible promoter in the presence of tetracycline or a derivative thereof]---. 
Claim 15 can be written more clearly as ---The transgenic mouse of claim 1 whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to an inhibitor sequence flanked by recombination sites, wherein excision of the inhibitor sequence causes the nucleic acid sequence encoding the transactivator to be operably linked to: 
a) a constitutive promoter, tissue-specific promoter, or development stage-specific promoter; or 
b) a skin-specific promoter selected from the group consisting of a K5 promoter, a K14 promoter, a involucrin promoter, a tyrosinase promoter, and an α-V integrin promoter---. The excisable inhibitor sequence is discussed on pg 22, lines 1-5 and pg 26, lines 20-30. Recombination sites are inferred by loxP sites and Flp sites on pg 22. 
Claims 22, 23 can be written more clearly as ---wherein the transgenic mouse exhibits: [reduced?] expression of mitochondrial proteins, reduced expression or stability of mitochondrial oxidative phosphorylation complexes, increased epidermal thickness, epidermal hyperplasia, acanthosis, hyperkeratosis, increased expression of NF-κB, COX2, INF-β1, … …or MRPS5, decreased expression of TIMP1 and KLOTHO, increased skin inflammation, or aberrant hair follicles upon inducing expression of the D1135A POLG1 mutant. 
Claims 24, 28 can be written more clearly as ---A method for screening an agent for treating skin wrinkles or hair loss, the method comprising: 
a) administering an agent to the transgenic mouse whose genome comprises a nucleic acid sequence encoding a D1135A POLG1 mutant operably linked to an inducible promoter;
b) inducing expression of the D1135A POLG1 mutant in the transgenic mouse obtained in step a) such that the transgenic mouse exhibits increased skin wrinkles and increased hair loss as compared to a transgenic mouse whose genome comprises a nucleic acid sequence encoding a D1135A POLG1 mutant operably linked to an inducible promoter in which expression of the D1135A POLG1 mutant is not induced; 
c) determining whether the agent inhibits skin wrinkles or hair loss in the transgenic mouse obtained in step b) as compared to a transgenic mouse in which expression of the D1135A POLG1 mutant has been induced transgenic that exhibits increased skin wrinkles and increased hair loss as compared to a transgenic mouse in which expression of the D1135A POLG1 mutant is not induced. 
Claims 25, 29 can be written more clearly as ---wherein expression of the D1135A POLG1 mutant is induced using an inducer compound---. 
Claims 26, 30 can be written more clearly as ---wherein the inducible promoter comprises a tetracycline response element (TRE) and the inducer compound is tetracycline or a derivative thereof---. 
Claims 35, 36 can be written more clearly as ---wherein the transactivator is a reverse tetracycline transactivator and expression of the D1135A POLG1 is capable of being induced in the presence of an inducer compound---. 
Claim 37, 38 can be written more clearly as ---wherein expression of the D1135A POLG1 is capable of being induced in the absence of an inducer compound---. 
Claim 39 can be written more clearly as ---wherein the nucleic acid sequence encoding the D1135A POLG1 mutant is complementary DNA---.

Claim Rejections - 35 USC § 112
Enablement
Claims 4, 8, 9, 12, 15, 19, 24-26, 28-30, 37, 38 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a nucleic acid sequence encoding a D1135A polymerase subunit gamma 1 (POLG1) mutant operably linked to an inducible promoter, a transgenic mouse whose genome comprises a bicistronic inducible promoter operably linked to a nucleic acid sequence encoding a D1135A mutant of polymerase subunit gamma 1 (POLG1) and a nucleic acid sequence encoding a reporter protein [that is not the mutant POLG1], does not reasonably provide enablement for the structures/functions as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a transgenic mouse whose genome comprises a nucleic acid sequence encoding a D1135A mutant promoter transgenic mouse exhibits a+ the D1135A POLGI mutant.
Withdrawn rejections
The rejection regarding making a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter capable of causing decreased mtDNA, mt dysfunction, wrinkles, or hair loss upon induction of the D1135A POLG1 mutant as broadly encompassed by claim 1 has been withdrawn in view of the amendment. 
The rejection regarding making/using a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant and a nucleic acid sequence encoding a reporter protein both operably linked to an inducible promoter and capable of causing decreased mtDNA, mt dysfunction, wrinkles, or hair loss upon induction of the D1135A POLG1 mutant as broadly encompassed by claim 3 other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant, and a nucleic acid sequence encoding a reporter protein, both of which are operably linked to a bicistronic inducible promoter (Fig. 1B) and capable of causing decreased mtDNA, mt dysfunction, wrinkles, or hair loss upon induction of the D1135A POLG1 mutant has been withdrawn in view of the amendment. 
Pending rejections 
i) The specification does not enable making a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter capable of causing just skin wrinkles as encompassed by claim 24 or just hair loss as encompassed by 28, other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter that displays decreased mtDNA, mt dysfunction, wrinkles, and hair loss upon inducing D1135A POLG1 mutant expression. The specification teaches the mouse has ALL of the phenotypes upon D1135A POLG1 mutant expression. The specification does not teach obtaining wrinkles or hair loss without reduced mtDNA and mt protein content. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter capable of causing just wrinkles as required in claim 24, or just hair loss as encompassed by 28 other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter that displays decreased mtDNA, mt dysfunction, wrinkles, and hair loss upon inducing D1135A POLG1 mutant expression. 
ii) The specification does not enable making a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter integrated into a “non-disruptive chromosomal locus” of Hip11, ChAT, or Rosa26 as required in claims 4 and 34. The specification is limited to a pTRE-Tight-BI-AcGFPl-Dl 135-POLG1 construct (pg 2, line 18), but it does not teach what gene it targets or where, and it does not correlate it to any vector capable of integrating into any locus of a Hip11, ChAT, or Rosa26 gene. The specification contemplates inserting the vector into the Hip11, ChAT, or ROSA26 gene (pg 30, line 28) but does not teach the structure of the homology arms or vector required to do so. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter integrated into a “non-disruptive chromosomal locus” of Hip11, ChAT, or Rosa26 as required in claims 4 and 34. 
iii) The specification does not enable using a transgenic mouse whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to any promoter as broadly encompassed by claims 8 and 15 other than a constitutive promoter. The concept encompasses using a constitutive promoter, tissue-specific promoter, development stage-specific promoter, or a skin-specific promoter selected from the group consisting of a K5 promoter, a K14 promoter, a involucrin promoter, a tyrosinase promoter, and an α-V integrin promoter. The specification is limited to using a CMV promoter (Fig. 1B) to obtain reduced mtDNA content, reduced mt protein expression, skin wrinkles, and hair loss. The CMV promoter is constitutive, and numerous constitutive promoters were known in the art at the time of filing. The specification does not correlate obtaining the desired phenotype using constitutive promoter to using a tissue-specific promoter, a developmental stage-specific promoter, an inducible promoter, a skin-specific promoter, a K5 promoter, a Kl4 promoter, an involucrin promoter, a tyrosinase promoter, or an α-V integrin promoter. The specification does not teach any tissue-specific, developmental stage-specific, or skin-specific promoter would allow adequate expression of the D1135A POLG1 mutant such that the claimed phenotype would occur. The specification does not teach a second inducible promoter for expressing the transactivator that is different than the inducible promoter for expressing the POLG1 mutant. Accordingly, the specification taken with the art at the time of filing does not enable the concept of using any promoter operably linked to the nucleic acid sequence encoding the transactivator as broadly encompassed by claims 8 and 15 other than a constitutive promoter.
iv) The specification does not enable integrating a nucleic acid sequence encoding a transactivator into a Hip11 or ChAT gene as encompassed by claim 9. Dow (PLoS One, 2014, Vol. 9, No 4, e95236) integrated a nucleic acid sequence encoding a transactivator into a Rosa26 locus as encompassed by claim 9 (pg 2, col. 2, 1st full para; pg 3, Fig. 1A-1B). The specification and the art at the time of filing do not teach integrating an exogenous nucleic acid sequence into a Hip11 or ChAT gene. The specification does not correlate integrating a transgene into the rosa26 gene to integrating into a Hip11 or ChAT gene. Given the lack of guidance in the specification or the art, it would have required undue experimentation for those of skill to do so. 
v) The specification does not enable a transactivator comprising a tetracycline response element (TRE) as required in claims 12 and 19. The “inducible promoter” may comprise a TRE immediately upstream of a promoter, and “the seven repeats of a specific-binding site (the tet-Operator)” bind the Tet-transactivator (pg 25, lines 23-25). The transactivator does not comprise a TRE as claimed; it binds the TRE. Accordingly, the concept is not enabled. Claims 12 and 19 can be written more clearly as ---wherein the transactivator is a tetracycline transactivator capable of being induced by tetracycline or a derivative thereof---. 
vi) The specification does not enable making/using a mouse with any “inhibitor sequence” as broadly encompassed by claim 15 other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to an inhibitor sequence flanked by recombination sites, wherein excision of the inhibitor sequence causes the nucleic acid sequence encoding the transactivator to be operably linked to a constitutive promoter. The excisable inhibitor sequence is discussed on pg 22, lines 1-5 and pg 26, lines 20-30, and is limited to a inhibitor sequence flanked by recombination sites such as loxP sites and Flp sites on pg 22. The specification does not correlate the inhibitor sequence flanked by recombination sites to any other sequences. The inhibitor sequence must be operably linked to the transactivator coding sequence and prevent its expression, and excision of the inhibitor sequence must result in operably linkage of the coding sequence to a [constitutive] promoter. The specification does not correlate the configuration on pg 22 to any other configuration. Accordingly the concept is not enable for any configuration other than the configuration above. 
vii) The specification does not enable using an rtTA that responds to the absence of an inducer as required in claims 35 and 36. The Manual for the “Tet-On® Advanced Inducible gene expression system” (2006) and Sun (Acta Biochimica et Biophysica, 2007, Vol. 39, No. 4, pg 235-246) discuss the Tet-On® Advanced system in which rtTA binds the inducible promoter comprising TREs thereby causing expression of the protein of interest. The specification and the art at the time of filing do not teach how to use rtTA in the absence of an inducer to cause expression of the protein of interest as claimed. Given the lack of guidance in the specification and the art at the time of filing, it would have required those of skill undue experimentation to do so. 

Written description
Claims 4, 8, 9, 12, 15, 19, 24-26, 28-30, 37, 38 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for a transactivator comprising a tetracycline response element (TRE) as required in claims 12 and 19. The “inducible promoter” may comprise a TRE immediately upstream of a promoter, and “the seven repeats of a specific-binding site (the tet-Operator)” bind the Tet-transactivator (pg 25, lines 23-25). The transactivator does not comprise a TRE as claimed. Claims 12 and 19 can be written more clearly as ---wherein the transactivator is a tetracycline transactivator capable of being induced by tetracycline or a derivative thereof---. 
i) The specification lacks written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter capable of causing just skin wrinkles as encompassed by claim 24 or just hair loss as encompassed by 28, other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter that displays decreased mtDNA, mt dysfunction, wrinkles, and hair loss upon inducing D1135A POLG1 mutant expression. The specification teaches the mouse has ALL of the phenotypes upon D1135A POLG1 mutant expression. The specification does not teach obtaining wrinkles or hair loss without reduced mtDNA and mt protein content. Accordingly, the specification lacks written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter capable of causing just wrinkles as required in claim 24, or just hair loss as encompassed by 28 other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter that displays decreased mtDNA, mt dysfunction, wrinkles, and hair loss upon inducing D1135A POLG1 mutant expression. 
ii) The specification lacks written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter integrated into a “non-disruptive chromosomal locus” of Hip11, ChAT, or Rosa26 as required in claims 4 and 34. The specification is limited to a pTRE-Tight-BI-AcGFPl-Dl 135-POLG1 construct (pg 2, line 18), but it does not teach what gene it targets or where, and it does not correlate it to any vector capable of integrating into any locus of a Hip11, ChAT, or Rosa26 gene. The specification contemplates inserting the vector into the Hip11, ChAT, or ROSA26 gene (pg 30, line 28) but does not teach the structure of the homology arms or vector required to do so. Accordingly, the specification lacks written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding D1135A POLG1 mutant operably linked to an inducible promoter integrated into a “non-disruptive chromosomal locus” of Hip11, ChAT, or Rosa26 as required in claims 4 and 34. 
iii) The specification lacks written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to any promoter as broadly encompassed by claims 8 and 15 other than a constitutive promoter. The concept encompasses using a constitutive promoter, tissue-specific promoter, development stage-specific promoter, or a skin-specific promoter selected from the group consisting of a K5 promoter, a K14 promoter, a involucrin promoter, a tyrosinase promoter, and an α-V integrin promoter. The specification is limited to using a CMV promoter (Fig. 1B) to obtain reduced mtDNA content, reduced mt protein expression, skin wrinkles, and hair loss. The CMV promoter is constitutive, and numerous constitutive promoters were known in the art at the time of filing. The specification does not correlate obtaining the desired phenotype using constitutive promoter to using a tissue-specific promoter, a developmental stage-specific promoter, an inducible promoter, a skin-specific promoter, a K5 promoter, a Kl4 promoter, an involucrin promoter, a tyrosinase promoter, or an α-V integrin promoter. The specification does not teach any tissue-specific, developmental stage-specific, or skin-specific promoter would allow adequate expression of the D1135A POLG1 mutant such that the claimed phenotype would occur. The specification does not teach a second inducible promoter for expressing the transactivator that is different than the inducible promoter for expressing the POLG1 mutant. Accordingly, the specification lacks written description for any promoter operably linked to the nucleic acid sequence encoding the transactivator as broadly encompassed by claims 8 and 15 other than a constitutive promoter.
iv) The specification lacks written description for integrating a nucleic acid sequence encoding a transactivator into a Hip11 or ChAT gene as encompassed by claim 9. Dow (PLoS One, 2014, Vol. 9, No 4, e95236) integrated a nucleic acid sequence encoding a transactivator into a Rosa26 locus as encompassed by claim 9 (pg 2, col. 2, 1st full para; pg 3, Fig. 1A-1B). The specification and the art at the time of filing do not teach integrating an exogenous nucleic acid sequence into a Hip11 or ChAT gene. The specification does not correlate integrating a transgene into the rosa26 gene to integrating into a Hip11 or ChAT gene. Accordingly, the concept lacks written description. 
v) The specification lacks written description for a transactivator comprising a tetracycline response element (TRE) as required in claims 12 and 19. The “inducible promoter” may comprise a TRE immediately upstream of a promoter, and “the seven repeats of a specific-binding site (the tet-Operator)” bind the Tet-transactivator (pg 25, lines 23-25). The transactivator does not comprise a TRE as claimed; it binds the TRE. Accordingly, the concept lacks written description. Claims 12 and 19 can be written more clearly as ---wherein the transactivator is a tetracycline transactivator capable of being induced by tetracycline or a derivative thereof---. 
vi) The specification lacks written description for a mouse with any “inhibitor sequence” as broadly encompassed by claim 15 other than a transgenic mouse whose genome comprises a nucleic acid sequence encoding a transactivator operably linked to an inhibitor sequence flanked by recombination sites, wherein excision of the inhibitor sequence causes the nucleic acid sequence encoding the transactivator to be operably linked to a constitutive promoter. The excisable inhibitor sequence is discussed on pg 22, lines 1-5 and pg 26, lines 20-30, and is limited to a inhibitor sequence flanked by recombination sites such as loxP sites and Flp sites on pg 22. The specification does not correlate the inhibitor sequence flanked by recombination sites to any other sequences. The inhibitor sequence must be operably linked to the transactivator coding sequence and prevent its expression, and excision of the inhibitor sequence must result in operably linkage of the coding sequence to a [constitutive] promoter. The specification does not correlate the configuration on pg 22 to any other configuration. Accordingly the specification lacks written description for any configuration other than the configuration above. 
vii) The specification lacks written description for using an rtTA that responds to the absence of an inducer as required in claims 35 and 36. The Manual for the “Tet-On® Advanced Inducible gene expression system” (2006) and Sun (Acta Biochimica et Biophysica, 2007, Vol. 39, No. 4, pg 235-246) discuss the Tet-On® Advanced system in which rtTA binds the inducible promoter comprising TREs thereby causing expression of the protein of interest. The specification and the art at the time of filing do not teach how to use rtTA in the absence of an inducer to cause expression of the protein of interest as claimed. Accordingly, the concept lacks written description. 

Indefiniteness
Claims 2-4, 6, 8, 10, 11, 12, 15, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 32 are indefinite because an “inducible promoter” can comprise a tetracycline response element (TRE) “composed of seven repeats of a specific-binding site (the Tet-operator) [ ] immediately upstream of a promoter” (pg 25, line 23-25), but it is not “operably linked” to a TRE as claimed. Claim 2 can be written more clearly as ---The transgenic mouse of claim 1, wherein the inducible promoter comprises a tetracycline response element (TRE)---. Claim 3 can be written more clearly as ---The transgenic mouse of claim 2, wherein the inducible promoter is bicistronic---. Claim 32 can be written more clearly as -–The transgenic mouse of claim 3, wherein the inducible promoter is operably linked to a nucleic acid sequence encoding a reporter polypeptide---.
The concept of a nucleic acid sequence integrating into an Hip11, ChAT, or Rosa26 locus in claims 4, 9, 34 makes the claim indefinite. The term "locus" is singular and may refer to a single nucleotide position or "address" on a chromosome or gene. The claims require integrating an exogenous nucleotide sequence “into” a single locus, position, or address on a chromosome. However, it is unclear whether the claim is limited to replacing the nucleotide at that position, integrating the exogenous nucleic acid sequence before the position, or integrating the exogenous nucleic acid sequence after the position. In addition, the phrase “Hip11, ChAT, or Rosa26 locus” is inappropriate because the Markush group is limited to genes, and the genes span a plurality of loci. It is unclear, therefore, whether the claim encompasses integrating the exogenous nucleic acid sequence at any single locus/position/address within the Hip11, ChAT, or Rosa26 gene or if the claim encompasses replacing a plurality of nucleotides at a plurality of loci within the Hip11, ChAT, or Rosa26 genes. 
The concept of “via a pTRE-Tight-BI-AcGFP1-D1135A-POLG1 construct” makes claims 4 and 34 indefinite. The term “via” makes the claim a product-by-process; however, the process by which the mouse is made is not clear. In addition, the structure/function of the construct cannot be discerned because it is not defined in the specification or the art at the time of filing. Finally, it is unclear how one “construct” can be used to integrate the exogenous nucleic acid sequence into any of the three genes because gene-specific homology arms are required for integration into each of the three genes. Accordingly, claims 4 and 34 are indefinite. 
The concept of a nucleic acid sequence integrating into an Hip11, ChAT, or Rosa26 locus in claim 9 makes the claim indefinite. The term "locus" is singular and may refer to a single nucleotide position or "address" on a chromosome or gene. The claims require integrating an exogenous nucleotide sequence “into” a single locus, position, or address on a chromosome. However, it is unclear whether the claim is limited to replacing the nucleotide at that position, integrating the exogenous nucleic acid sequence before the position, or integrating the exogenous nucleic acid sequence after the position. In addition, the phrase “Hip11, ChAT, or Rosa26 locus” is inappropriate because the Markush group is limited to genes, and the genes span a plurality of loci. It is unclear, therefore, whether the claim encompasses integrating the exogenous nucleic acid sequence at any single locus/position/address within the Hip11, ChAT, or Rosa26 gene or if the claim encompasses replacing a plurality of nucleotides at a plurality of loci within the Hip11, ChAT, or Rosa26 genes. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The phrase “the D1135A POLG1 mutant nucleic acid sequence” in claim 4 lacks antecedent basis in claim 1; claim 1 requires a “nucleic acid sequence encoding a D1135A POLG1 mutant” which is not the same thing. 
The phrase “the transactivator nucleic acid sequence” in claim 9 lacks antecedent basis in claim 8; claim 8 requires a “nucleic acid sequence encoding a transactivator” which is not the same thing. 
The phrase “the transactivator nucleic acid sequence” in claim 19 lacks antecedent basis in claim 15; claim 15 requires a “nucleic acid sequence encoding a transactivator” which is not the same thing. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
Claims 1-3, 8, 12, 14, 23, 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesar (Free Radical Biology and Med., 2014, Vol. 75, pg 241-251) in view of Singh (J. Human Genetics, 2009, Vol. 54, pg 516-524) and the Manual for the “Tet-On® Advanced Inducible gene expression system” (2006), and Sun (Acta Biochimica et Biophysica, 2007, Vol. 39, No. 4, pg 235-246). 
Kolesar described a mouse whose genome comprises a nucleic acid sequence encoding an exogenous mutant POLG with a defect in the proofreading exonuclease activity of mitochondrial DNA polymerase gamma. The mice exhibit accelerated aging phenotypes. 
Kolesar did not teach the nucleic acid sequence encoding the mutant POLG was operably linked to an inducible expression control sequence as required in claim 1 or that the mouse comprised a nucleic acid sequence encoding a transactivator operably linked to a promoter as required in claim 8. 
However, Singh taught a transgene comprising a bicistronic Tet promoter operably linked to a nucleic acid sequence encoding a D1135A POLG1 mutant and a nucleic acid sequence encoding GFP (pg 518; pg 517, col. 2, “pTRETight-BI-AcGFP1 POLG D1135A plasmid”). The cells used by Singh employed the “Tet-On® Advanced Inducible gene expression system” (pg 517, col. 1, Cell culture, MCF Tet-On Advanced cells (clontech); pg 517, col. 2, Analysis of mtDNA content, “MCF7 Tet-On Advanced cells were transiently transfected with pTRE-Tight-BI-AcGFP1 POLG D1135A”). MCF7 cells contain a nucleic acid sequence encoding a reverse tetracycline transactivator (rtTA) operably linked to a CMV promoter (pg 5, Fig. 1B, “Tet-On Advanced” in the Manual). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse expressing mutant POLG as described by Kolesar using the bicistronic Tet promoter operably linked to a nucleic acid sequence encoding a D1135A POLG1 mutant and a nucleic acid sequence encoding GFP described by Singh. Those of ordinary skill in the art at the time of filing would have been motivated to do so to determine the role of D1135A in development, tumor formation, disease, and mitochondria DNA maintenance. 
It would also have been obvious to those of skill integrate the nucleic acid sequence encoding a reverse tetracycline transactivator (rtTA) operably linked to a CMV promoter into the mouse as encompassed by claims 8, 14, 15, 21, 35, 36 (pg 5, Fig. 1B, “Tet-On Advanced” in the Manual). Those of ordinary skill in the art at the time of filing would have been motivated to do so to make the inducible system self-contained within the mouse. Use of the Tet-On advanced system in transgenic mice was well-known and had a reasonable expectation of adapting to multiple scenarios in transgenic mice as described by Sun for “more tight control of transgene expression” (pg 239, col. 1, 2nd para). 
Kolesar taught the mice exhibited accelerated aging affecting the skin and fur (pg 242, 1st full paragraph) which inherently MUST include increased wrinkles and hair loss as required in claim 1. Kolesar also taught the mice had lower mtDNA levels as required in claim 1 (pg 242, col. 2, 2nd full paragraph) which inherently must lead to lower mt protein levels as required in claim 1. 
Those of ordinary skill would have had a reasonable expectation of successfully using the nucleic acid sequence encoding a D1135A POLG1 mutant operably linked to a bicistronic promoter described by Singh in a transgenic mouse expressing a mutant  in a transgenic mouse because Kolesar used a nucleic acid sequence encoded a D257A POLG1 mutant to make a transgenic mouse, and because swapping it with the sequence described by Singh was well within the skill level of the ordinary artisan. The promoter used by Kolesar could have easily been swapped to the bicistronic inducible promoter of Singh by the ordinary artisan. 
Claim 2 has been included because the promoter of Singh was bicistronic and contained multiple tet response elements (TREs) (pg 517, “Plasmid construction…” pTRE-Tight-B1-AcGFP1”; see also Tet-On® Advanced system manual) . 
Claim 3 has been included because the promoter of Singh was a bicistronic promoter containing multiple tet response elements (TREs) operably linked to a GFP coding region (pg 517, “Plasmid construction…” pTRE-Tight-B1-AcGFP1”; see also Tet-On® Advanced system manual). 
Claim 8 has been included because Singh employed the Tet-On Advanced system which requires a nucleic acid sequence encoding rtTA operably linked to a CMV promoter (see citations above). Integrating a nucleic acid sequence encoding rtTA was well-within the skill of the ordinary artisan as shown by Sun, e.g. pg 239, col. 1, 2nd para; therefore, those of skill would have had a reasonable expectation of successfully integrating the sequence into a transgenic mouse comprising a coding sequence operably linked to an inducible promoter. CMV is a constitutive promoter as required in claim 8. 
Claim 12 has been included because the promoter of Singh comprises TREs (see citations above) which appears to be encompassed by the claim since transactivators do not comprise TREs as claimed (see 112/2nd). rtTA employed in the “Tet-On Advanced” system used by Singh binds “TRE-Tight” and activates transcription in the presence of Dox as required in claim 12 (pg 5, Fig. 1B of the Manual).
Claim 14 has been included because the promoter of Singh comprises TREs (see citations above). rtTA employed in the “Tet-On Advanced” system used by Singh binds “TRE-Tight” and activates transcription in the presence of Dox as required in claim 14 (pg 5, Fig. 1B of the Manual).
Claim 23 has been included because Kolesar taught the POLG mutant caused accelerated aging phenotypes including mtDNA degradation which inherently must result in “changes in mt protein expression” as required in claim 23. Reduced expression and stability of mt oxidative phosphorylation complexes in claim 23 inherently must be a result of the mtDNA degradation. Increased epidermal thickness, epidermal hyperplasia, acanthosis, hyperkeratosis, increased expression of NF-κB, COX2, INFβ1…, increased skin inflammation, and aberrant hair follicles also must inherently flow as a result of the mtDNA degradation. 
Claim 32 has been included because the promoter of Singh was a bicistronic promoter containing multiple tet response elements (TREs) operably linked to a GFP coding region (pg 517, “Plasmid construction…” pTRE-Tight-B1-AcGFP1”; see also Tet-On® Advanced system manual). 
Claim 39 has been included because the bicistronic promoter of Singh required using cDNA for the D1135A POLG1 mutant coding region (pg 517, “Plasmid construction…”). 
Response to arguments
Applicants’ discussion of Kolesar and Singh is noted on pg 12 of the response filed 5-31-22. Applicants conclude would not have been obvious to arrive at the claimed invention with any reasonable expectation of success. Applicants’ argument is not persuasive. Applicants have not argued why motivation is lacking. Applicants have not provided any reasons why there was no reasonable expectation of success. Those of ordinary skill would have had a reasonable expectation of successfully using the nucleic acid sequence encoding a D1135A POLG1 mutant operably linked to a bicistronic promoter described by Singh in a transgenic mouse expressing a mutant  in a transgenic mouse because Kolesar used a nucleic acid sequence encoded a D257A POLG1 mutant to make a transgenic mouse, and because swapping it with the sequence described by Singh was well within the skill level of the ordinary artisan. The promoter used by Kolesar could have easily been swapped to the bicistronic inducible promoter of Singh by the ordinary artisan. 
Perhaps applicants are attempting to argue that Singh is nonanalogous art because it relates to expressing a mutant POLG1 protein in an isolated breast cancer line. Applicants’ argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Kolesar and Singh are both attempting to discern the role of expressing mutant POLG1 that causes mtDNA depletion in mammalian cells.
Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning. Applicant’s argument is not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The paragraph bridging pg 12-13 of the response again states there was no reasonable expectation of success because genetic modifications and their effects in animals were highly unpredictable. Applicant’s argument is not persuasive. Kolesar taught the mice exhibited accelerated aging affecting the skin and fur (pg 242, 1st full paragraph) and lower mtDNA levels (pg 242, col. 2, 2nd full paragraph) which inherently must lead to lower mt protein levels as required in claim 1. Accelerated aging of the skin and fur inherently MUST include increased wrinkles and hair loss as required in claim 1. Applicants have not established the D1135A POLG1 mutant or the bicistronic inducible promoter of Singh behaved unexpectedly. 
If applicant is attempting to argue “unexpected results”, the argument must begin with what was expected, i.e. a transgenic mouse expressing a POLG1 mutant had wrinkles and hair loss sooner than a wild-type mouse. Then it must discuss any secondary considerations followed by a comparison of what was expected to the mouse obtained by applicant. However, it is unclear how any such argument can be made when Kolesar taught mice that express a POLG1 mutant exhibited accelerated aging affecting the skin and fur (pg 242, 1st full paragraph) which inherently MUST include increased wrinkles and hair loss as required in claim 1. Kolesar also taught the mice had lower mtDNA levels as required in claim 1 (pg 242, col. 2, 2nd full paragraph) which inherently must lead to lower mt protein levels as required in claim 1. 

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesar (Free Radical Biology and Med., 2014, Vol. 75, pg 241-251) in view of Singh (J. Human Genetics, 2009, Vol. 54, pg 516-524), the Manual for the “Tet-On® Advanced Inducible gene expression system” (2006), and Sun (Acta Biochimica et Biophysica, 2007, Vol. 39, No. 4, pg 235-246) as applied to 1-3, 8, 12, 14, 23, 32, 39 and further in view of other teachings within the Manual (2006) and Sun. 
The rejection above is based on the combined teachings of Kolesar, Singh, the Manual, and Sun teaching a mouse whose genome comprises a nucleic acid sequence encoding a D1135A mutant POLG1 operably linked to a bicistronic inducible promoter and a nucleic acid sequence encoding GFP and a nucleic acid sequence encoding rtTA operably linked to a CMV promoter, i.e. the Tet-On system. 
It would also have been obvious to use the Tet-Off system in which the absence of tetracycline causes expression of the protein of interest as required in claims 35-38. The Tet-Off system is explicitly described in the Manual on pg 5, Fig. 1A, and is discussed by Sun (abstract; pg 236, col. 2, 2nd full para; pg 237, col. 1, line 2; pg 240, col. 1, 1st full para; pg 242, line 1). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse expressing a POLG1 mutant operably linked to an inducible promoter using the Tet-Off system described by the Manual and Sun. Those of ordinary skill in the art at the time of filing would have been motivated to save money on tetracycline which is only used to prevent expression of the POLG1 mutant. The use of the Tet-On or Tet-Off system was at the purview of the ordinary artisan and was a matter of optimization. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 4, 9, 15, 16, 19, 21, 22, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesar (Free Radical Biology and Med., 2014, Vol. 75, pg 241-251) in view of Singh (J. Human Genetics, 2009, Vol. 54, pg 516-524) and the Manual for the “Tet-On® Advanced Inducible gene expression system” (2006), and Sun (Acta Biochimica et Biophysica, 2007, Vol. 39, No. 4, pg 235-246) as applied to claims 1-3, 8, 12, 14, 23, 32, 39 further in view of Dow (PLoS One, 2014, Vol. 9, No 4, e95236).
The combined teachings of Kolesar, Singh, the Manual, and Sun taught a mouse whose genome comprises a nucleic acid sequence encoding a D1135A mutant POLG1 operably linked to a bicistronic inducible promoter and a nucleic acid sequence encoding GFP and a nucleic acid sequence encoding rtTA operably linked to a CMV promoter. 
The combined teachings of Kolesar, Singh, the Manual, and Sun did not teach the nucleic acid sequence encoding the transactivator was integrated into a Rosa26 gene as encompassed by claim 9. 
However, Dow taught cloned a nucleic acid sequence encoding rtTA into a Rosa26 gene as encompassed by claim 9 (pg 2, col. 2, 1st full para; pg 3, Fig. 1A-1B). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse whose genome comprises a nucleic acid sequence encoding a D1135A mutant POLG1 operably linked to a bicistronic inducible promoter and a nucleic acid sequence encoding GFP and a nucleic acid sequence encoding rtTA operably linked to a CMV promoter as described by the combined teachings of Kolesar, Singh, the Manual, and Sun wherein the nucleic acid encoding rtTA was inserted into a Rosa26 gene as described by Dow. Those of ordinary skill in the art at the time of filing would have been motivated to do so because Rosa26 was well-known as a safe harbor gene and provided “robust” expression of rtTA (pg 2, col. 2, 2nd full para, line 5). 
The combined teachings of Kolesar, Singh, the Manual, and Sun did not teach the nucleic acid sequence encoding the transactivator was contained an excisable inhibitor sequence as required in claim 15 . 
However, Dow taught using an excisable cassette flanked by loxP sites that only allows expression of the protein of interest when the cassette is excised (“we modified our CAGs-rtTA3 construct to contain a LoxP-flanked polyadenylation signal or LoxP-Stop-LoxP (LSL) cassette (CAGsLSL-rtTA3)” (pg 2, col. 1, 1st full para). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse as described by the combined teachings of Kolesar, Singh, the Manual, and Sun wherein the nucleic acid encoding rtTA contained an excisable inhibitor sequence as described by Dow. Those of ordinary skill in the art at the time of filing would have been motivated to include the excisable inhibitor to more tightly regulate expression. 
Claim 16 has been included because the excisable inhibitor of Dow was flanked with loxP sites (see citation above). 
Claim 19 has been included because the promoter of Singh comprises TREs (see citations above) which appears to be encompassed by the claim since transactivators do not comprise TREs as claimed (see 112/2nd). rtTA employed in the “Tet-On Advanced” system used by Singh binds “TRE-Tight” and activates transcription in the presence of Dox as required in claim 12 (pg 5, Fig. 1B of the Manual).
Claim 21 has been included because the promoter of Singh comprises TREs (see citations above). rtTA employed in the “Tet-On Advanced” system used by Singh binds “TRE-Tight” and activates transcription in the presence of Dox as required in claim 14 (pg 5, Fig. 1B of the Manual).
Claim 22 has been included because Kolesar taught the POLG mutant caused accelerated aging phenotypes including mtDNA degradation which inherently must result in “changes in mt protein expression” as required in claim 22. Reduced expression and stability of mt oxidative phosphorylation complexes in claim 22 inherently must be a result of the mtDNA degradation. Increased epidermal thickness, epidermal hyperplasia, acanthosis, hyperkeratosis, increased expression of NF-κB, COX2, INFβ1…, increased skin inflammation, and aberrant hair follicles also must inherently flow as a result of the mtDNA degradation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Conclusion 
No claim is allowed.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632